Citation Nr: 0513504	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  99-19 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for third-
degree burn scarring on the left side of the torso, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for third-
degree burn scarring of the right hand, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased disability rating for third-
degree burn scarring of the left hand, currently evaluated as 
20 percent disabling.

4.  Entitlement to an increased disability rating for third-
degree burn scarring of the right forearm, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an increased disability rating for third-
degree burn scarring of the left forearm, currently evaluated 
as 20 percent disabling.

6.  Entitlement to an increased disability rating for third-
degree burn scarring of the medial malleolar area of the left 
ankle, currently evaluated as noncompensably disabling.

7.  Entitlement to an increased disability rating for third-
degree burn scarring of the medial aspect for the right upper 
arm, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from September 1978 to August 
1992. 

The veteran was granted service connection for the 
disabilities listed on the first page of this decision in an 
August 1993 rating decision.  In that decision, the RO 
assigned disability ratings of 10 percent for scarring of the 
left side of the torso, the right hand, the right forearm, 
the left forearm, and the left hand.  The RO assigned 
noncompensable disability ratings for scarring of the medial 
malleolar of the left ankle, and right upper arm.  

In March 1997, the RO received the veteran's claims of 
entitlement to increases in the disability ratings assigned 
his service-connected scars.  In an August 1998 rating 
decision, the RO denied the claims.  The veteran disagreed 
with the August 1998 rating decision, and his appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in September 1999.  

Subsequently, in a July 1999 rating decision, the disability 
rating assigned the veteran's left torso scar was increased 
to 30 percent.  The disability ratings assigned the scars of 
the right forearm, left forearm, right hand, and left hand 
were increased to 20 percent.  However, the veteran continued 
to express his disagreement with those ratings.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993)(when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated).  The ratings assigned the scars on the 
right upper arm and left ankle were confirmed and continued 
as noncompensably disabling.

The veteran testified at a BVA Travel Board hearing in March 
2000.  The transcript of the hearing is associated with the 
veteran's claims folder.

In December 2000, the Board remanded these issues for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denials.  

Issue not on appeal

In an October 2004 rating decision, the RO declined to reopen 
a previously denied claim of entitlement to service 
connection for burn scars of the face and neck.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision.  Accordingly, that issue is not within the Board's 
jurisdiction and will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  Scarring of the left side of the torso is manifested by 
complaints of pain and tightness associated with motion.  
Objective clinical findings include a finding of pain 
associated with motion of the torso, but with full measured 
range of motion and no functional impairment.  The area of 
scarring measures no more than 84 square inches or .054 
square meters.

2.  Scarring of the right hand is manifested by complaints of 
pain, and pulling of the skin that limit wrist motion.  
Objective clinical findings include a finding of limited 
wrist motion with no functional impairment.  The area of the 
scarring measures no more than 35 square inches or .023 
square meters.

3.  Scarring of the left hand is manifested by complaints of 
pain and pulling of the skin that limits wrist motion.  
Objective clinical findings include a finding of limited 
wrist motion with no functional impairment.  The area of the 
scarring measures no more than 18 square inches or .012 
square meters.

4.  Scarring of the right forearm is manifested by complaints 
of dryness and itching of the skin.  Objective clinical 
findings include a finding of no limitation of motion and no 
functional impairment.  The area of the scarring measures no 
more than 38.5 square inches or .025 square meters.

5.  Scarring of the left forearm is manifested by complaints 
of dryness and itching of the skin.  Objective clinical 
findings include a finding of no limitation of motion and no 
functional impairment.  The area of the scarring measures no 
more than 62.5 square inches or .0403 square meters.

6.  Scarring of the medial malleolar left ankle is manifested 
by complaints of itchiness and stiffness.  Objective clinical 
findings include findings of no tenderness, no limitation of 
motion, and no functional impairment.  The area of scarring 
measures no more than 1 square inch or 6.5 square 
centimeters.

7.  Scarring of the right upper arm is manifested by 
complaints of tenderness, dryness and itching.  Objective 
clinical findings include a finding of tenderness on 
objective demonstration, but no limitation of motion and no 
functional impairment.  The area of scarring measures no more 
than 2 square inches or 12.9 square centimeters.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for scarring 
of the left side of the torso have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2001 & 2004).

2.  The criteria for a higher disability rating for scarring 
of the right hand have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2001 & 
2004).

3.  The criteria for a higher disability rating for scarring 
of the left hand have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2001 & 2004).

4.  The criteria for a higher disability rating for scarring 
of the right forearm have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2001).

5.  The criteria for a higher disability rating for scarring 
of the left forearm have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2001).

6.  The criteria for a higher disability rating for scarring 
of the medial malleolar left ankle have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2001).

7.  The criteria for a 10 percent disability rating for 
scarring of the right upper arm have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected scarring of the left side 
of the torso, left and right forearms and hands, right upper 
arm, and left ankle.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004)  [history of injury]; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Duty to Notify 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 1998 rating decision, by the July 1999 
statement of the case (SOC), and by the September 2004 SSOC 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  
More significantly, a letter was sent to the veteran in March 
2003, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to support an increased rating claim, 
it enumerated the evidence already received, and it provided 
a description of the evidence still needed.  

Second, the RO must inform the claimant of the information 
and evidence that VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
March 2003 VCAA letter, the RO informed the veteran that it 
would "try to help you get such tings as medical records, 
employment records, or records from other Federal agencies."  
The RO also informed the veteran that it would assist him in 
providing a medical examination or getting a medical opinion 
if it was deemed to be necessary to make a decision on his 
claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The March 2003 letter told the veteran to send the RO "the 
name of the person, agency, or company who has records that 
you think will help us decide your claim; the address of this 
person, agency, or company; the approximate time frame 
covered by the records; and the condition for which you were 
treated, in the case of medical records."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the March 2003 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), it did request that he 
"tell us about any additional information or evidence that 
you want us to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that March 2003 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the appealed 
claims, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in August 
1998, prior to the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to this initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  Subsequent to 
furnishing the veteran with the VCAA letter in March 2003, 
the RO readjudicated his claim in a September 2004 
supplemental statement of the case.  Thus, any VCAA notice 
deficiency has been rectified.   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response to the Board's December 2000 
remand, the veteran underwent VA examinations in April 2003 
and May 2004, the results of which are reported below.  When 
the veteran submitted his service connection claims, he 
identified records from his period of active service.  The RO 
obtained his service medical records.  The RO also obtained 
the veteran's VA outpatient treatment records, and previous 
VA examination reports dated May 1998, October 1996, March 
1993 and January 1993.  There is no indication that there 
exists any evidence that has a bearing on this case that has 
not been obtained.  In a March 2004 VA Form 21-4138, the 
veteran stated that he had sent all pertinent records and 
there were no further records that can be sent.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he requested a hearing before a Member of 
the Board, and in March 2000, he presented personal testimony 
before the undersigned Veterans Law Judge.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2004).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Revised regulations

Effective August 30, 2002, during the pendency of the 
veteran's claim, VA issued revised regulations amending the 
portion of the rating schedule dealing with skin disorders.  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000 
(April 10, 2000); see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).  

The period on appeal is from March 1997 to present; 
therefore, the veteran's disability will be evaluated under 
both versions to determine which, if either, is more 
favorable.

Specific schedular criteria

As will be discussed in more detail below, the Board has 
found that the following rating provisions are the most 
appropriate in light of the veteran's contentions and the 
medical evidence of record.

(i.) Current regulations

Under the current regulations, Diagnostic Code 7801 [scars, 
other than head, face, or neck, that are deep or that cause 
limited motion] provides as follows:

40%  Area or areas exceeding 144 square inches (929 sq. 
cm.);

30%  Area or areas exceeding 72 square inches (465 sq. 
cm.);

20%  Area or areas exceeding 12 square inches (77 sq. 
cm.);

10%  Area or areas exceeding 6 square inches (39 sq. 
cm.).

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 

See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).

Diagnostic Code 7802 [scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion] 
provides the following levels of disability: 

10%  Area or areas of 144 square inches (299 sq. cm.) or 
greater.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage. 

See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).

Diagnostic Code 7804 provides a 10 percent rating for scars, 
superficial, painful on examination.

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage. 
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)

See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).

(ii.) Prior regulations

Prior to August 30, 2002, Diagnostic Code 7801 [scars, burns, 
third degree] provided the following levels of disability:

40%  Area or areas exceeding 1 square foot (0.1 square 
meter);

30%  Area or areas exceeding one-half square foot (0.05 
square meter);

20%  Area or areas exceeding 12 square inches (77.4 
square centimeters);

10%  Area or areas exceeding 6 square inches (38.7 
square centimeters).

NOTE (1): Actual third degree residual involvement required 
to the extent shown under 7801. 
NOTE (2): Ratings for widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.

See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2001).

Diagnostic Code 7804 provides a 10 percent rating for scars, 
superficial, tender and painful on objective demonstration.

NOTE: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement. 

See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

1.  Entitlement to an increased disability rating for third-
degree burn scarring of the left flank of the torso, 
currently evaluated as 30 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected burn scarring of the left flank of the 
torso.  The RO assigned a 30 percent disabling rating under 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2001).  The veteran 
disagrees with the rating assigned.  He essentially contends 
that the disability is more severe than is contemplated by 
the currently assigned rating.

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

By the veteran's account, the principal manifestations of his 
burn scar of the left flank of the torso consist of pain and 
a pulling sensation in the skin.  The veteran also complains 
of dryness, itching and peeling of the scar surface.  

(i.)  Current regulations

The Board finds with respect to the veteran's scaring of the 
left flank of the torso that Diagnostic Code 7801 [scars, 
other than head, face, or neck, that are deep or that cause 
limited motion] is the most appropriate.  The May 1998 VA 
examination shows that the veteran experiences pain with 
motion of his torso, although measured range of motion was 
full.  See De Luca, supra.

As the veteran's scars are located on his torso, Diagnostic 
Code 7800 [disfigurement of the head, face, or neck] is 
patently inapplicable.  

The Board finds that while Diagnostic Codes 7802 [scars other 
than head, face, or neck, that are superficial and that do 
not cause limited motion] and 7804 [scars, superficial, 
painful on examination] could arguably be applied, they do 
not allow for a disability rating as high as that currently 
assigned.  Therefore they are not as appropriate as 
Diagnostic Code 7801.

The evidence does not indicate that the scars are unstable.  
The May 2004 VA examiner found that there was no 
unstableness.  Similarly, the April 2003 examiner found no 
instability associated with any of the scars.  Thus 
Diagnostic Code 7803 [scars, superficial, unstable] is not 
appropriate.

Finally, Diagnostic Code 7805 [limitation of function of 
affected part] is not appropriate, given the finding of the 
April 2003 VA examiner that the veteran had no resulting 
functional impairment, and given the full range of motion 
measured on objective examination, even considering 
additional impairment due to pain, weakness, incoordination 
and excess fatigability.  See the Board's discussion of De 
Luca considerations below.

Accordingly, the Board finds that Diagnostic Code 7801 is the 
most appropriate diagnostic code under the current version of 
the rating schedule.

(ii.) Former regulations

Under the rating schedule in effect prior to August 30, 2002, 
the Board finds that the veteran is appropriately rated under 
Diagnostic Code 7801 [scars, third degree burns], which deals 
specifically with the disability diagnosed in the veteran's 
case.  

There is no evidence of involvement of the face, head, or 
neck for purposes of Diagnostic code 7800 [scars, 
disfiguring, head, face or neck].  Diagnostic Code 7805 
[scars, other] appears to encompass all scars not 
specifically covered by another diagnostic code.  As the 
Board has found that Diagnostic code 7801 applies 
specifically to the veteran's scars, Diagnostic Code 7805 is 
therefore not appropriate.  Diagnostic Codes 7802 [scars, 
burns, second degree], 7803 [scars, superficial, poorly 
nourished, with repeated ulceration], and 7804 [scars, 
superficial, tender and painful on objective demonstration] 
provide maximum ratings that are lower than that currently 
assigned.  Accordingly, Diagnostic Code 7801 is the most 
appropriate.

The Board can identify no particular advantage to the veteran 
from the application of either the current or the former 
schedular criteria.  The criteria enumerated under both 
versions of Diagnostic Code 7801 are essentially the same.  
It should be noted that while the former schedular criteria 
may be applied prospectively, that is both before after 
August 30, 2002, the revised schedular criteria may not be 
applied retroactively, that is after but not before August 
30, 2002.  See VAOPGCPREC 3-2000.

Finally, the Board observes that the RO provided the veteran 
with the text of the new and the old skin regulations in the 
September 2004 SSOC.  Accordingly, there is no prejudice to 
the veteran in the Board's proceeding to consider both 
versions of the rating criteria.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
40 percent rating.  

Under either version of the rating schedule, to warrant a 40 
percent disability rating under Diagnostic Code 7801, the 
evidence would have to show that the area of the scar 
exceeded 144 square inches.  The May 2004 VA examiner found 
that the scar measured 22 cm by 20 cm for a total of 440 
square cm [68.2 square inches].  Similarly, the April 2003 
examiner found that the scar measured 14 cm by 20 cm [43.4 
square inches].  A March 1993 VA examination shows a 
measurement of 13 inches by 6 inches [78 square inches].  A 
January 1993 examination contains a finding that the scar 
measures 12 inches by 7 inches [84 square inches].  The Board 
can identify no medical evidence showing that the scar of the 
left flank of the torso exceeds or even approaches 144 square 
inches.  Photographs of the veteran's burns scars were 
reviewed but provide no basis on which the objective medical 
evidence might be disputed.  Accordingly, the Board finds 
that a 40 percent disability rating is not warranted under 
either version of the regulations.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca in both the selection of a diagnostic 
code and in the application of Diagnostic Code 7801.  

The May 1998 VA examiner found that with movement and heavy 
lifting the veteran gets some mild pain in the inguinal area 
and more severe pain in the trunk.  He complains that lifting 
aggravates the areas of skin grafts.  When he touches his 
toes or bends backward or does lateral movement of the trunk, 
this pulls on the keloids on the left side and it does 
produce pain.  Accordingly, the evidence does show that 
movement of the veteran's torso is accompanied to some extent 
by pain.  However, the veteran had full range of motion of 
his trunk during the May 1998 examination.  He was also noted 
to have 5 out of 5 strength, and fine motor control was 
within normal limits.  The examiner noted that the veteran's 
work at the Post Office caused him no problem whatsoever; his 
scarring did not result in a decreased workload, and did not 
cause him to use sick leave.  

More recently, the April 2003 examiner found no additional 
functional impairment due to the veteran's left flank scar, 
and found no limitation of motion whatsoever.  The May 2004 
examiner found that the veteran's posture and gait were 
normal, and there were no signs of abnormal weightbearing.  
The veteran did not require any devices for assistance.  

The Board concludes that, while there is some evidence of 
pain associated with movement of the veteran's torso, it does 
not appear to further limit his movement, particularly when 
the more recent evidence is considered.  Moreover, in order 
to obtain a rating higher than 30 percent on the basis of 
limitation of motion of the torso, the evidence would have to 
approximate forward flexion of the thoracolumbar spine that 
is restricted to 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Such symptomatology is clearly 
not shown.  In the Board's view, the pain associated with 
motion of the veteran's torso described by the May 1998 
examiner does not approximate limitation of motion to the 
extent contemplated for a 40 percent rating.  

Accordingly, the Board finds that, even considering 
additional functional impairment due to pain, weakness, 
incoordination and excess fatigability associated with 
motion, a disability rating higher than 30 percent is not 
warranted.

Additional considerations

The Board acknowledges that the May 1998 VA examiner 
described the veteran's overall scaring as "severe".  
However, use of terminology such as "severe" by VA examiners 
and others, although evidence to be considered by the Board, 
is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2004).  Indeed, the rating 
criteria provide no indication that "severe" scarring 
corresponds to any particular rating.  The Board notes that 
the rating criteria under both versions of Diagnostic Code 
7801 provide specific measurements and do not incorporate 
estimations as to overall level of severity.  In light of the 
unambiguous measurements provided by the medical evidence, 
the May 1998 examiner's description of the overall level of 
scarring as "severe," offered as it was without reference to 
the framework of the rating criteria, is not persuasive 
evidence.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
[the Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulations is 
error as a matter of law].

In addition, the Board has considered the applicability of 
the Court's holding in Mauerhan v. Principi, 16 Vet. App. 436 
(2002), which provides that, the use of the term "such as" in 
the rating criteria demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
disability rating.  Mauerhan dealt with the rating schedule 
governing mental disorders.  In the case of the diagnostic 
codes for skin disorders, no such qualifiers ["such as"] 
are used.  The criteria enumerated under Diagnostic Code 7801 
are unambiguous.  When terms of a regulation are unambiguous, 
"no further inquiry is usually required".  See Mauerhan, 16 
Vet. App. at 442, citing Glover v. West, 185 F.3d 1328 (Fed. 
Cir. 1999).

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected scar 
symptomatology.  However, he has not alleged such 
symptomatology as would warrant a 40 percent disability 
rating under the provisions cited above.  The Board believes 
that the objective evidence of record, which, as indicated 
above, demonstrates a range of motion which does not meet the 
requirements of a 40 percent rating, outweighs the veteran's 
statements.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and a disability 
rating higher than 30 percent is denied.



2.  Entitlement to an increased disability rating for third-
degree burn scarring of the right hand, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased disability rating for third-
degree burn scarring of the left hand, currently evaluated as 
20 percent disabling.

The veteran is seeking increased disability ratings for his 
service-connected burn scarring of the right and left hands, 
each of which is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2001).  The 
veteran essentially contends that these disabilities are more 
severe than is contemplated by the currently assigned rating.

As these disabilities are similar in nature, location, and 
current rating, the Board will address them in a common 
discussion. 

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts, 5 Vet. 
App. at 538.  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio, 2 Vet. 
App. at 629.

By the veteran's account, the principal manifestations of his 
burn scarring of the right and left hands consist of pain and 
a pulling sensation in the skin that limit motion of his 
wrists.  In his March 2000 hearing testimony, the veteran 
stated that he experiences pain around the top of the hand, 
which increases with movement.  



(i.)  Current regulations

The veteran's scars are not located on the head, face or 
neck; therefore under the current version of the rating 
schedule, Diagnostic Code 7800 [disfigurement of the head, 
face, or neck] is not applicable.  While the May 2004 VA 
examiner found that there was no limitation of motion 
associated with any of the veteran's scars, the April 2003 VA 
examiner found that the wrists were limited in dorsal and 
palmar flexion due to the right and left hand scars.  
Accordingly, Diagnostic Code 7801 [scars, other than head, 
face, or neck, that are deep or that cause limited motion] is 
appropriate.  

Diagnostic Code 7805 [limitation of function of affected 
part] rates by analogy to the diagnostic codes governing 
limitation of hand and wrist motion.  The April 2003 VA 
examiner found that dorsiflexion was limited as measured from 
0 to 50 degrees, and palmar flexion was limited as measured 
from 0 to 60 degrees on both wrists.  Radial deviation and 
ulnar deviation were normal.  Given such ranges of motion, 
the diagnostic codes governing range of wrist motion do not 
afford the veteran a higher rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214, 5215 (2004).  The Board has also 
considered the De Luca factors in so concluding.  That 
discussion is set out below.  Indeed, the April 2003 examiner 
specifically found that there was no functional impairment 
due to the hand scars, and found that there was no limitation 
of finger motion due to the scars.

Diagnostic Codes 7803 [scars, superficial, unstable], 7802 
[scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion], and 7804 [scars, 
superficial, painful on examination] do not afford the 
veteran a disability rating as high as that already assigned.

Accordingly, the Board finds that Diagnostic Code 7801 is the 
most appropriate diagnostic code under the current version of 
the rating schedule.



(ii.) Former regulations

Under the rating schedule in effect prior to August 30, 2002, 
the Board finds that the veteran is appropriately rated under 
Diagnostic Code 7801 [scars, third degree burns], which deals 
specifically with the disability diagnosed in the veteran's 
case.  

There is no evidence of involvement of the face, head or neck 
for purposes of Diagnostic code 7800 [scars, disfiguring, 
head, face or neck].  Diagnostic Code 7805 [scars, other] 
appears to encompass all scars not specifically covered by 
another diagnostic code.  As stated above, Diagnostic Code 
7801 specifically addresses the veteran's scars.  

Diagnostic Codes 7802 [scars, burns, second degree], 7803 
[scars, superficial, poorly nourished, with repeated 
ulceration], and 7804 [scars, superficial, tender and painful 
on objective demonstration] do not afford the veteran a 
disability rating as high as that already assigned.

As both versions of Diagnostic code 7801 provide similar 
ratings, the Board finds that neither version is more 
favorable to the veteran.  It should also be noted that the 
while former schedular criteria may be applied prospectively, 
the revised schedular criteria may not be applied 
retroactively, that is after but not before August 30, 2002.  
See VAOPGCPREC 3-2000.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will be expressed in greater detail below, the 
Board finds that the veteran's level of symptomatology is not 
consistent with that enumerated for a rating higher than 20 
percent for his scarring of either the right or left hands.  

The Board notes initially that the former version of the 
rating schedule provides both standard and metric figures 
that are not precisely equivalent.  In all cases, the Board 
has used the figure most favorable to the veteran.  All 
figures within brackets are calculated by the Board.

To warrant a higher disability rating under the former 
version of the rating schedule, the evidence would have to 
show that the area or areas of scarring exceed 1 square foot 
(0.1 square meter) for a 40 percent rating, or one-half 
square foot (0.05 square meters) for a 30 percent rating.  

To warrant a higher disability rating under the current 
version of the rating schedule, the evidence would have to 
show that the area or areas of scarring exceed 144 square 
inches (929 sq. cm.) for a 40 percent rating, or 72 square 
inches (465 sq. cm.) for a 30 percent rating.  The Board 
notes that 144 square inches is the equivalent of 1 square 
foot, and 72 square inches is the equivalent of one-half 
square foot.  

The January 1993 examination shows that the area of scaring 
on the right hand measures 7 inches by 5 inches [.24 square 
feet or .023 square meters].  Left hand scaring measures 6 
inches by 3 inches [.13 square feet or .012 square meters].

The April 2003 examiner found that the right hand scar 
measured about 7 cm by 9 cm [.0063 square meters or .068 
square feet].  For the left hand, the examiner measured 6 cm 
by 6 cm [.0036 square meters or .039 square feet].  

The May 2004 VA examiner found that the right hand scar 
measured 13 cm by 12 cm for a total of 156 square centimeters 
[.0156 square meters or .17 square feet].  The scars on the 
left hand measured 8 cm by 8 cm for a total of 64 square 
centimeters [.0064 square meters or .07 square feet].  

The Board finds that none of the objective medical evidence 
of record approximates the criteria for either a 30 percent 
or 40 percent disability rating for the veteran's right and 
left hand scars under either version of the rating schedule.  
Photographs of the veteran's burns scars were reviewed but 
provide no basis on which the objective medical evidence 
might be disputed.  

The Board has considered the veteran's contentions concerning 
the severity of his service-connected right and left hand 
scars, as well as the provisions of Mauerhan, supra.  
However, the Board believes that the objective evidence of 
record, which, as indicated above, warrants no more than a 20 
percent rating, outweighs the veteran's statements, and does 
not demonstrate symptomatology of the type and degree 
contemplated for a higher rating.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca allow for a higher rating.  
However, the April 2003 examiner found that there was no 
pain, fatigue, weakness, lack of endurance or incoordination 
or functional impairment associated with either the right or 
left hand scars.  The May 1998 examiner noted that the 
veteran's work at the Post office caused him no problem 
whatsoever, did not result in a decreased workload, and did 
not cause him to use sick leave.  

The January 1993 examiner noted excellent grip strength 
bilaterally, and found normal range of wrist motion.  The 
March 1993 examiner also found normal range of motion of the 
fingers of both hands, with good grip strength.  The May 1998 
VA examiner found that range of motion is full for all areas 
assessed.  The veteran had strength rated at 5 out of 5 in 
all of his extremities and fine motor control was within 
normal limits.

The May 2004 examiner found that the veteran can pick up a 
piece of paper and tear it without difficulty.  Hand strength 
was normal.  The veteran had full range of motion of all 
fingers and thumbs with no ankylosis.  General appearance of 
the joints was normal.  Range of motion is not limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  

The veteran has pointed to no manifestations of his 
disability which would allow for the assignment of additional 
disability under 38 C.F.R. §§ 4.40 and 4.45 (2004).  
Accordingly, the Board finds insufficient evidence to warrant 
a higher disability evaluation on the basis of additional 
functional loss under 38 C.F.R. §§ 4.40 and 4.45 (2004).

As the criteria for a disability rating higher than 20 
percent for either hand are not met or approximated, the 
Board concludes that a higher rating is not warranted, and 
the veteran's claims are denied.

4.  Entitlement to an increased disability rating for third-
degree burn scarring of the right forearm, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an increased disability rating for third-
degree burn scarring of the left forearm, currently evaluated 
as 20 percent disabling.

The veteran is seeking increased disability ratings for his 
service-connected burn scarring of the right and left 
forearms, each of which is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2001).  The veteran essentially contends that these 
disabilities are more severe than is contemplated by the 
currently assigned ratings.

As these disabilities are similar in nature, location, and 
rating, the Board will address them in a common discussion. 

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts, 5 Vet. 
App. at 538.  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio, 2 Vet. 
App. at 629.

By the veteran's account, the principal manifestations of his 
burn scars of the right and left forearm consist of constant 
dryness and itching.  



(i.)  Current regulations

The veteran's scars are not located on the head, face or 
neck; therefore under the current version of the rating 
schedule, Diagnostic Code 7800 [disfigurement of the head, 
face, or neck] is not applicable.  Further, there is no 
evidence that the veteran's scars are either deep or that 
they cause limited motion.  The May 2004 and April 2004 VA 
examiners specifically found that there was no limitation of 
motion associated with the veteran's forearm scars.  They 
also found that there was no tissue loss.  Thus Diagnostic 
Code 7801 [scars, other than head, face, or neck, that are 
deep or that cause limited motion] is not appropriate.

The evidence does not indicate that the scars are unstable.  
The May 2004 VA examiner found that there was no 
unstableness.  Similarly, the April 2003 examiner found no 
instability associated with any of the scars.  Thus 
Diagnostic Code 7803 [scars, superficial, unstable] is not 
appropriate.

Finally, Diagnostic Code 7805 [limitation of function of 
affected part] is not appropriate, given the finding of the 
April 2003 VA examiner that the veteran had no functional 
impairment due to his scars, and due to the findings of the 
April 2003 and May 2004 examiners that there is no limitation 
of motion.  The Board has also considered the De Luca factors 
in so concluding.  That discussion is set out below.  

The veteran's scars are superficial.  Notes under Diagnostic 
Codes 7802 and 7804 define superficial scars as those not 
associated with underlying soft tissue.  As noted above, the 
April 2003 and May 2004 VA examiners found that there was no 
tissue loss.  The veteran's scars are painful on examination, 
as reported by the April 2003 VA examiner.  Accordingly, the 
Board finds that Diagnostic Codes 7802 [scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion] and 7804 [scars, superficial, painful 
on examination] are both appropriate.  However, neither 
provides as high a rating as is currently assigned.  



(ii.) Former regulations

Under the rating schedule in effect prior to August 30, 2002, 
the Board finds that the veteran is appropriately rated under 
Diagnostic Code 7801 [scars, third degree burns], which deals 
specifically with the disability diagnosed in the veteran's 
case.  There is no evidence of involvement of the face, head 
or neck for purposes of Diagnostic code 7800 [scars, 
disfiguring, head, face or neck].  Diagnostic Code 7805 
[scars, other] appears to encompass all scars not 
specifically covered by another diagnostic code.  As stated 
above, Diagnostic Code 7801 specifically addresses the 
veteran's scars.  

Diagnostic Codes 7802 [scars, burns, second degree], 7803 
[scars, superficial, poorly nourished, with repeated 
ulceration], and 7804 [scars, superficial, tender and painful 
on objective demonstration] do not afford the veteran a 
disability rating as high as that already assigned.

In the case of the right and left forearm scars, it appears 
that the former version of the regulations is more favorable 
to the veteran than the current version.  Specifically, as 
indicated above, under the current version of the 
regulations, only Diagnostic Code 7801 affords the veteran a 
rating higher than 10 percent; however, the current version 
of Diagnostic Code 7801 requires a showing of limitation of 
motion.  As discussed above, the evidence does not support 
such a showing in the veteran's case.  The Board will 
therefore evaluate the veteran's disability under the former 
version of the regulations.  It is worth noting that, even if 
limitation of motion were conceded, the current and former 
versions of Diagnostic Code 7801 provide essentially the same 
levels of disability.  It should also be noted that, while 
the former schedular criteria may be applied prospectively, 
the revised schedular criteria may not be applied 
retroactively, that is after but not before August 30, 2002.  
See VAOPGCPREC 3-2000.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
higher rating for scars of the right and left forearms.  

To warrant a higher disability rating under the former 
version of the rating schedule, the evidence would have to 
show that the area or areas of scarring exceed 1 square foot 
(0.1 square meter) for a 40 percent rating, or one-half 
square foot (0.05 square meters) for a 30 percent rating.  
The Board notes that the former version of the rating 
schedule provides both standard and metric figures, which are 
not precisely equivalent.  In all cases, the Board has used 
the figure most favorable to the veteran.  All figures within 
brackets are calculated by the Board.

The January 1993 examination shows that the area of scaring 
on the right forearm measures 11 inches by 3.5 inches [.27 
square feet or .025 square meters], extending from the elbow 
to the wrist.  Left forearm scaring measures from 9 inches by 
5 inches [.31 square feet or .029 square meters].  

The April 2003 examiner found that, for the right forearm, 
there was a 23 cm by 5 cm scar [.0115 square meters or .12 
square feet].  For the left forearm, the examiner noted a 
scar about 6 cm by 3 cm [.0018 square meters or .02 square 
feet] on the forearm.  

The May 2004 VA examiner found that the scars of the right 
forearm measured 21cm by 8 cm for a total of 168 square 
centimeters [.0168 square meters or .18 square feet].  And, 
the scars of the left forearm measured 31 cm by 13 cm for a 
total of 403 square centimeters [.0403 square meters or .43 
square feet].  

Accordingly, under the former version of the rating schedule, 
a rating higher than 20 percent for scarring of the right and 
left forearms is not warranted.  Photographs of the veteran's 
burns scars were reviewed but provide no basis on which the 
objective medical evidence might be disputed.  

The Board has considered the veteran's contentions concerning 
the severity of his service-connected scarring of the right 
and left forearms, as well as the provisions of Mauerhan, 
supra.  However, the Board believes that the objective 
evidence of record, which, as indicated above, does not meet 
the requirements of a higher rating, outweighs the veteran's 
statements, and does not demonstrate symptomatology of the 
type and degree contemplated for a higher rating.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca allow for a higher rating.  The 
January 1993 examiner noted excellent grip strength 
bilaterally.  There was normal range of wrist and elbow 
motion.  With normal pronation and supination of the 
forearms.  The March 1993 examiner noted good grip strength.  
The May 1998 VA examiner found that range of motion is full 
for all areas assessed.  The veteran had strength of all 
extremities rated at 5 out of 5, with fine motor control 
within normal limits.

The April 2003 examiner found that range of motion of the 
right elbow was full and not limited due to the scar.  There 
was no functional impairment.  The examiner noted no 
limitation of motion of the left elbow, and no functional 
impairment.

The May 2004 examiner found that the veteran could pick up a 
piece of paper and tear it without difficulty.  Hand strength 
was normal.  The veteran had full range of motion of all 
fingers and thumbs with no ankylosis.  General appearance of 
the joints was normal.  Range of motion was not limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  

The veteran has pointed to no manifestations of his 
disability that would allow for the assignment of additional 
disability under 38 C.F.R. §§ 4.40 and 4.45 (2004).  
Accordingly, the Board finds insufficient evidence to warrant 
a higher disability evaluation on the basis of additional 
functional loss under 38 C.F.R. §§ 4.40 and 4.45 (2004).

As noted above, under the current version of the rating 
schedule, a rating higher than 10 percent is not available.  
In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration with respect to the 
current version of the rating schedule.  See Johnston, 10 
Vet. App. at 85.

In conclusion, for the reasons stated, the criteria for a 
disability rating higher than 20 percent for the right and 
left forearms have not been met.  The claims are accordingly 
denied.

6.  Entitlement to an increased disability rating for third-
degree burn scarring of the medial malleolar area of the left 
ankle, currently evaluated as noncompensably disabling.

7.  Entitlement to an increased disability rating for third-
degree burn scarring of the medial aspect of the right upper 
arm, currently evaluated as noncompensably disabling.

The veteran is seeking an increased disability rating for his 
service-connected burn scarring of the left ankle, and right 
upper arm, which are both currently evaluated as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2001).  He essentially contends that the 
symptomatology associated with his scarring is more severe 
than is contemplated by the currently assigned ratings.

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts, 5 Vet. 
App. at 538.  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio, 2 Vet. 
App. at 629.

By the veteran's account, the principal manifestations of his 
burn scarring of the right upper arm consist of tenderness, 
dryness and itching.  In his October 2004 VA Form 646, the 
veteran's representative specifically requested a 10 percent 
disability rating for the right upper arm on the basis of 
pain and tenderness.  The principal manifestations of the 
veteran's left ankle scar are itchiness and stiffness.  

(i.)  Current regulations

The veteran's scars are not located on the head, face or 
neck; therefore under the current version of the rating 
schedule, Diagnostic Code 7800 [disfigurement of the head, 
face, or neck] is not applicable.  Further, there is no 
evidence that the veteran's scars are either deep or that 
they cause limited motion.  The May 2004 and April 2003 VA 
examiners specifically found that there was no limitation of 
motion associated with the left ankle and right upper arm 
scars.  They also found that there was no tissue loss.  Thus 
Diagnostic Code 7801 [scars, other than head, face, or neck, 
that are deep or that cause limited motion] is not 
appropriate.

The evidence does not indicate that the veteran's scars are 
unstable.  The May 2004 VA examiner found that there was no 
unstableness.  Similarly, the April 2003 examiner found no 
instability associated with any of the scars.  Thus 
Diagnostic Code 7803 [scars, superficial, unstable] is not 
appropriate.

Diagnostic Code 7805 [limitation of function of affected 
part] is not appropriate, in light of the finding of the 
April 2003 VA examiner that the veteran had no functional 
impairment or limitation of motion associated with the right 
upper arm or left ankle scars.  In addition, the May 2004 VA 
examiner found full range of ankle motion with no ankylosis.

Diagnostic Code 7804 [scars, superficial, painful on 
examination] does not appear to be applicable to the 
veteran's left ankle scars, given the findings of the April 
2003 VA examiner that there was no tenderness.  The Board can 
identify no other finding indicative of pain or tenderness 
associated with the left ankle scarring.  However, the Board 
finds that Diagnostic code 7804 does apply to the right upper 
arm scarring, in light of the finding of the April 2003 VA 
examiner that there was tenderness on examination.  

The veteran's left ankle scarring is superficial.  A note 
under Diagnostic Code 7802 defines superficial scars as those 
not associated with underlying soft tissue.  As noted above, 
the April 2003 and May 2004 VA examiners found that there was 
no tissue loss.  The scarring is not located on the head, 
face, or neck and does not cause limited motion.  
Accordingly, the Board finds that Diagnostic Code 7802 is the 
most appropriate diagnostic code under the current version of 
the rating schedule to apply to the veteran's left ankle 
scars.

(ii.) Former regulations

Under the rating schedule in effect prior to August 30, 2002, 
the Board finds that the veteran's right upper arm scarring 
is most appropriately rated under Diagnostic Code 7804 
[scars, superficial, tender and painful on objective 
demonstration], in light of the April 2003 examiner's finding 
of tenderness associated with the scarring.  However, that 
code is not appropriate for the left ankle scar, as it was 
specifically found to have no tenderness associated with it.  

With respect to the left ankle, Diagnostic Code 7801 [scars, 
third degree burns] appears to be the most appropriate, as it 
deals specifically with the disability diagnosed in the 
veteran's case.  There is no evidence of involvement of the 
face, head or neck for purposes of Diagnostic code 7800 
[scars, disfiguring, head, face or neck].  Diagnostic Code 
7802 [scars, burns, second degree] is not as favorable to the 
veteran as Diagnostic Code 7801.  The veteran's scars are not 
shown to be poorly nourished or ulcerated for purposes of 
rating under Diagnostic Code 7803 [scars, superficial, poorly 
nourished, with repeated ulceration].  The March 1993 
examiner noted that there were no ulcerations.  The April 
2003 examiner found no ulceration, adherence, instability or 
tissue loss.  Diagnostic Code 7805 [scars, other] appears to 
encompass all scars not specifically covered by another 
diagnostic code.  As stated above, Diagnostic Code 7801 does 
specifically apply to the veteran's left ankle scarring, and 
it is therefore the most appropriate code under the former 
rating criteria.  

With respect to the right upper arm, the Board can identify 
no particular advantage to the veteran from the application 
of either the current or the former schedular criteria.  Both 
versions of Diagnostic Code 7804 provide the same rating.  
With respect to the left ankle, the Board finds that the 
former version of the regulations is more favorable, as it 
allows the veteran to be evaluated under a diagnostic code-
7801-which provides several levels of disability, up to a 
maximum of 40 percent.  An evaluation under the current 
version of Diagnostic Code 7802 provides only a single 
disability rating of 10 percent.  The Board will therefore 
evaluate the veteran's left ankle disability under the former 
version of the rating schedule.  It should be noted that, 
while the former schedular criteria may be applied 
prospectively, that is both before after August 30, 2002, the 
revised schedular criteria may not be applied retroactively, 
that is after but not before August 30, 2002.  See VAOPGCPREC 
3-2000.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will be expressed in greater detail below, the 
Board finds that an increased 10 percent disability rating is 
warranted for the veteran's right upper arms scars, but the 
level of symptomatology associated with the left ankle 
scarring is not consistent with that enumerated for a 
compensable rating.  

With respect to the right upper arm scar, both versions of 
Diagnostic Code 7804 provide a 10 percent disability rating 
for scars that are painful on objective demonstration.  The 
former regulations refer to scars that are "tender and 
painful" and the current regulations refer to scars that are 
"painful."  However, the Board finds that both sets of 
criteria are met in the veteran's case.  As noted above, the 
April 2003 VA examiner found that there was tenderness on 
objective demonstration.  While other examiners, including 
the May 2004 VA examiner did not note either pain or 
tenderness, none found to the contrary.  Therefore, there 
appears to be no conflict in the evidence.  Accordingly, a 10 
percent disability rating is warranted for the veteran's 
right upper arm scarring.  This is the maximum disability 
rating available under Diagnostic Code 7804.  Therefore, a 
higher disability rating is not warranted.  

With respect to the left ankle scarring, an increased 10 
percent rating requires a finding that the veterans' scarring 
exceeds 6 square inches (38.7 square cm).  The January 1993 
examination shows that the left ankle scar measures 1 inch by 
1 inch [1 square inch or 6.5 square centimeters].  The April 
2003 VA examiner found that the left ankle measured 2.5 cm by 
2.5 cm [6.25 square centimeters or .97 square inches].  The 
May 2004 VA examiner found that the third degree burn scars 
on the medial malleolar left ankle measured 2.5 cm by 2 cm 
for a total of 5 square cm [.78 square inches].  

Accordingly, the Board finds that the requirements for a 
compensable disability rating for the left ankle under 
Diagnostic Code 7801 are not met.  Photographs of the 
veteran's burns scars were reviewed but provide no basis on 
which the objective medical evidence might be disputed.  The 
provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2004).  Accordingly, the Board finds that a 
noncompensable disability is warranted for the veteran's left 
ankle.

In light of the Board's finding above that a rating higher 
than 10 percent was not available for the veteran's right 
upper arm scarring under Diagnostic Code 7804, the Board has 
also considered whether a higher rating is available under 
Diagnostic Code 7801.  The January 1993 examiner found that 
the right upper arm scar measures .5 inches by 4 inches [2 
square inches or 12.9 square centimeters].  The April 2003 VA 
examiner found a right upper arm scar measuring about 2 cm by 
3 cm [6 square centimeters or .93 square inches].  
Accordingly, under Diagnostic Code 7801, the criteria for 
even the minimum compensable rating are not met.

The Board has considered the veteran's contentions concerning 
the severity of his service-connected scarring of the right 
upper arm and left ankle, as well as the provisions of 
Mauerhan, supra.  However, in his October 2002 VA Form 646, 
his representative appears to specifically request a rating 
of 10 percent for the right upper arm.  With respect to the 
left ankle, the Board believes that the objective evidence of 
record, which, as indicated above does not meet the 
requirements of a compensable rating, outweighs the veteran's 
statements.   

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca allow for a higher rating.  The 
May 1998 VA examiner found that range of motion is full for 
all areas assessed.  The veteran was found to have 5 out of 5 
strength in all of his extremities and had fine motor control 
within normal limits as well.  The May 2004 examiner noted 
full range of motion of the ankles.  There was no ankylosis 
of the ankle joints.  Range of motion was not limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  

The veteran has pointed to no manifestations of his 
disability which would allow for the assignment of additional 
disability under 38 C.F.R. §§ 4.40 and 4.45 (2004).  
Accordingly, the Board finds insufficient evidence to warrant 
a higher disability evaluation on the basis of additional 
functional loss under 38 C.F.R. §§ 4.40 and 4.45 (2004).

The Board also notes with respect to the right upper arm, 
under the current version of the rating schedule, a rating 
higher than 10 percent is not available.  In Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that 
if a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. § 4.40 and 4.45 are applicable.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.  See Johnston, 10 Vet. App. at 85.

In conclusion, for the reasons stated, a 10 percent 
disability rating is granted for the veteran's right upper 
arm scarring; however, a disability rating higher than 10 
percent is not available.  The criteria for a compensable 
rating for the left ankle have not been met.  That claim is 
accordingly denied.



Extraschedular ratings

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board notes that in addition to the service-connected 
discussed in this decision, the veteran is also service 
connected for burns scars of the lateral malleolar area of 
the left ankle, and a fracture of the right middle finger.  

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected burn scars 
have caused such marked interference with employment as to 
render impracticable the application of the regular schedular 
standards.  The Board does not doubt that the veteran's 
multiple service-connected burn scars impair his occupational 
capabilities.  However, such occupational impairment is 
contemplated in the ratings currently assigned those 
disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Indeed, the May 1998 VA examiner specifically found that the 
veteran's work at the Post Office causes no problem 
whatsoever and does not cause any sick leave or decreased 
work load.  

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected burn scars 
have caused such frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  There is no evidence of any hospitalization 
during the period on appeal.  There is no evidence of an 
extraordinary clinical picture, such as repeated surgeries 
during the period on appeal.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, a preponderance of the evidence is against the 
proposition that the veteran's service-connected burn scars 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Accordingly, an extraschedular evaluation is not warranted.


ORDER

The criteria for a 40 percent disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his scarring of the left flank of the torso is 
denied.

The criteria for a 30 percent disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his right hand scarring is denied.

The criteria for a 30 percent disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his left hand scarring is denied.

The criteria for a 30 percent disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his right arm scarring is denied.

The criteria for a 30 percent disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his left arm scarring is denied.

The criteria for a compensable disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his scarring of the medial malleolar area of 
the left ankle is denied.

Entitlement to an increased evaluation of 10 percent for 
right upper arm scarring is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


